Title: To John Adams from William Linn, 30 May 1798
From: Linn, William
To: Adams, John



Sir,
New-York, May 30th. 1798.

I ask leave to present you with a discourse delivered on the late fast day. It would have appeared in a more perfect shape, if at all, had it not been for the reasons given in the preface. The mention which I have made of you, in two places, has nothing to recommend it but sincerity, & the good intention of opposing that spirit of detraction so disgraceful & ruinous to our nation.
As the first Magistrate of the Union you ought to have the support of every citizen, & as a man you are entitled to respect for your great & amiable qualities. I am sincerely & unreservedly your / Most obedient

Wm Linn